Title: To James Madison from Thomas Rodney, 17 November 1801
From: Rodney, Thomas
To: Madison, James


Dear SirDover Novr. 17th. 1801.
I expected to have had the pleasure of Visiting the Seat of General Government, before this time but being Taken Very Ill on My way there was Obliged to Return home. One Object Of My Visit was to Endeavour to Obtain a berth Of a Junior Clerkship in One Of the Public Offices for a Nephew Cæsar R. Wilson, Whose Father was an Officer in the Revolutionary Army and a Zealous Patriotic friend to the Liberty and Independance of America but like many others Who Sacraficed their Own to the Public Wilfare left very Little to Sustain his Widow and two Children. Through the Friendship of Governor McKean We procured him a Station in the Register Generals Office Of Pensylvania with a Salary of 400, dollars a year, but as his Mother & Sister are in a great degree dependant on him for Support it would be very happy for them as Well as himself if we Could procure him a better Situation. He is a young man Of lively Talents and has had a good Education and his family Respectable on both Sides but unfortunately for them his Father Died Poor—a Criminal thing Indeed in Some Countries, but in this Whose Liberty and Independance is founded on the Virtue & Merit of the Revolution, It is to be hoped that Patriotic and honest poverty will never be considered as a Crime in View of our Independant Government. Understanding that Stephen Pleasonton of this State, Who has Some time Acted as a Junior Clerk in the Office of the Department of State, lately got Married and intends to Settle in Lancaster County in Pensylvania I thought it likely that his berth in the Office of State would become vacant Which has induced Me to write this Letter at this Time. If this Or Any Other Junr. Clerkship in Any of the Public Offices could be procured for C. R. Wilson that Would Enable him to Contribute Some thing more to the Maintenance of his Mother and Sister While he may be Equally Serving the Public it would very much Oblige them and would be Considered as a particular favour by their friends. It is nevertheless with considerable reluctance that I make this Communication well knowing the Many Imbarrassing applications even for Junr. Posts that May be On the hands of Government tho I believe there has hitherto been but few from this State. Dalaware has hitherto Enjoyed a Smaller Share of the Official benefit⟨s⟩ Of the General Government than even her Own Small territory & numbers Might Entitle her to.
Please, to Present My best respects to the President, And Accept Assurances of the Great Respect & Esteem of Your Most Obedient
Thomas Rodney
 

   RC (DLC).


   Caesar Rodney Wilson was the son of Rodney’s half-sister Sarah Wilson. He was still seeking a federal appointment in the summer of 1805 (Simon Gratz, ed., “Thomas Rodney,” Pa. Magazine of History and Biography, 43 [1919]: 347, 365, 44 [1920]: 64; C. R. Wilson to Jefferson, 9 July 1805 [DNA: RG 59, LAR, 1801–9]; George Herbert Ryden, ed., Letters to and from Caesar Rodney, 1756–1784 [Philadelphia, 1933], p. 447).


   Pleasonton was still employed at the State Department in 1816 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 2:308).

